DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 4, the claim states “wherein each nozzle of the plurality of nozzles is either closer to the first edge of the workpiece and farther from the second edge of the workpiece” this renders the claim indefinite because the use of the term “either” implies there being two alternative options however the limitation only appears to provide a single option.
The claim states “wherein each second nozzle of the plurality of nozzles is closer to the second edge of the workpiece and farther from the first edge of the workpiece”, it is unclear how there is a second nozzle of the plurality of nozzles when a first nozzle has not been recited. Additionally, the previous limitation sets forth that each nozzle of the plurality of nozzles (which would encompass all of the nozzles of the plurality of nozzles) is closer to the first edge and farther from the second edge of the workpiece therefore it is unclear how a “second nozzle” of the plurality of nozzles is to be closer to the second edge and farther from the first edge and still meet the limitation of being closer to the first edge and farther from the second edge. Clarification and/or correction is required. For examination purposes the limitation is being interpreted as set forth in the claims filed on November 18, 2021: wherein each nozzles of the plurality of nozzles is either closer to the first edge of the workpiece and farther from the second edge of the workpiece or closer to the second edge of the workpiece and farther from the first edge of the workpiece” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1-3, 7-9, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowd et al (US 3,192,752) in view of Shinji.
In reference to claim 1, Dowd et al discloses a method for cleaning a workpiece (2) during cold rolling of the workpiece in a tandem mill having a plurality of mill stands [see figure 2], the workpiece having a firs edge and a second edge opposite the first edge, the method comprising 
moving the workpiece (2) through the tandem mill in one direction of rolling [see figure 1], and
spraying a cleaning liquid between two of the mill stands (stand 1 and stand 2) onto the workpiece in a spraying direction having a component that is counter to the direction of rolling [see figure 1, col. 3 lines 11-20; it is noted that the rolling lubricant of Dowd et al meets the limitation of a “cleaning liquid” since it would remove some debris upon application to the workpiece], 
wherein the cleaning liquid is sprayed from a plurality of nozzles (15) across the entire workpiece [see figure 2]. 
Dowd et al discloses the invention substantially as claimed except for wherein the spraying bar is pivoted to adjust a spraying angle of the plurality of nozzles. 
However, Seidel teaches of a spraying bar (7) that accommodates a nozzle (3) wherein the spraying bar is pivotably mounted to allow for the nozzle to move in a pivoting movement along the rolling direction [see paragraph 0070; figure 1].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spray bar of Dowd et al such that it is pivotally mounted in order to allow the plurality of nozzles of having a pivoting movement thereby changing the angle of the nozzles relative to the workpiece. 
Dowd et al discloses the invention substantially as claimed except for wherein each nozzle of the plurality of nozzles is oriented to spray the cleaning liquid in a respective spray direction toward the edge of the workpiece that it is closer thereto.
However, Shinji teaches of applying a cleaning liquid onto a strip prior to rolling where a plurality of nozzles (7b) are closer to a first edge of the workpiece and farther from a second edge of the workpiece and each nozzle of the plurality of nozzles is oriented to spray the cleaning liquid in a respective spray direction toward the edge of the workpiece that it is closer thereto for the purpose of forcing any removed foreign matter and dirt from the center of the workpiece and off the side edges of the workpiece [see pg. 4 2nd paragraph lines 1-5].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first two rows of nozzles adjacent to a first edge of the workpiece to be oriented in a direction to spray the liquid in a direction toward the edge, as taught by Shinji, in order to improve removal of foreign matter and dirt by directing it from the center of the workpiece off the side edge prior to rolling. 
In reference to claim 2, Dowd et al further discloses the cleaning liquid (via nozzle 15) is sprayed onto the workpiece (2) between the first mill stand (stand 1) and second mill stand (stand 2) of the plurality of mill stands
In reference to claim 3, Dowd et al further discloses spraying the cleaning liquid (via nozzle 25) onto the workpiece between the second mill stand (stand 2) and the third mill stand (stand 3) of the plurality of mill stands, as seen in figure 1 [see col. 3 lines 54-56].
In reference to claim 7, Dowd et al further discloses using an emulsion as the cleaning liquid [see col. 4 lines 30-31].
In reference to claim 8, Dowd et al further discloses using water as the cleaning liquid [see col. 4 lines 14-16 discloses a water based lubricant].
In reference to claim 9, Dowd et al discloses the invention substantially as claimed except for wherein the cleaning liquid is sprayed at a pressure of between 6 and 100 bar. 
However, Shinji teaches of spraying a cleaning liquid (rolling lubricant) at a pressure of 4.9 to 49 bar (5 to 50 kg/cm2) in order to adequate remove any substances and dirt from the workpiece [see abstract].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dowd et al such that the cleaning liquid is sprayed at a pressure of between 4.9 and 49 bar, as taught by Shinji, in order to ensure removal of substances and dirt from the workpiece. 

In reference to claim 11, the combination of Dowd et al, Shinji and Seidel further discloses varying the spraying direction of the cleaning liquid across a width of the workpiece at right angles to the direction of rolling the strip.
In reference to claim 14, Dowd et al further discloses spraying the cleaning liquid on an upper surface and a lower surface of the workpiece [see figure 1]. 
In reference to claim 15, Dowd et al discloses a tandem mill for cold rolling of a workpiece (2) that is being moved in one direction of rolling though the tandem mill, the tandem mill comprising of
a plurality of mill stands (stands 1-4) arranged in tandem along the one direction of rolling, and
at least one spraying bar disposed between two of the mill stands, the spray bar having a plurality of nozzles (15) from which a cleaning liquid is sprayed onto the workpiece (2) in a spraying direction having a component that is counter to the direction of rolling [see figure 1, col. 3 lines 11-20; it is noted that the rolling lubricant of Dowd et al meets the limitation of a “cleaning liquid” since it would remove some debris upon application to the workpiece],
wherein the cleaning liquid is sprayed from a plurality of nozzles (15) across the entire workpiece [see figure 2]. 
Dowd et al discloses the invention substantially as claimed except for wherein the spraying bar is pivoted to adjust a spraying angle of the plurality of nozzles. 
However, Seidel teaches of a spraying bar (7) that accommodates a nozzle (3) wherein the spraying bar is pivotably mounted to allow for the nozzle to move in a pivoting movement along the rolling direction [see paragraph 0070; figure 1].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spray bar of Dowd et al such that it is pivotally mounted in order to allow the plurality of nozzles of having a pivoting movement thereby changing the angle of the nozzles relative to the workpiece. 
Dowd et al discloses the invention substantially as claimed except for wherein each nozzle of the plurality of nozzles is oriented to spray the cleaning liquid in a respective spray direction toward the edge of the workpiece that it is closer thereto.
However, Shinji teaches of applying a cleaning liquid onto a strip prior to rolling where a plurality of nozzles (7b) are closer to a first edge of the workpiece and farther from a second edge of the workpiece and each nozzle of the plurality of nozzles is oriented to spray the cleaning liquid in a respective spray direction toward the edge of the workpiece that it is closer thereto for the purpose of forcing any removed foreign matter and dirt from the center of the workpiece and off the side edges of the workpiece [see pg. 4 2nd paragraph lines 1-5].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first two rows of nozzles adjacent to a first edge of the workpiece to be oriented in a direction to spray the liquid in a direction toward the edge, as taught by Shinji, in order to improve removal of foreign matter and dirt by directing it from the center of the workpiece off the side edge prior to rolling. 

2.	Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinji (JP 02015817).
In reference to claim 4, Shinji discloses a method for cleaning a workpiece (1) during opposite direction reversing cold rolling of the workpiece in a mill stand, the workpiece having a first edge and a second edge opposite the first edge [see figure 1], the method comprising 
moving the workpiece (1) through the mill stand in alternately opposite directions of rolling the workpiece in a plurality of rolling passes, and
between two of the rolling passes, spraying a cleaning liquid, from a plurality of nozzles (7) [see figure below] arranged along a single continuous line starting at the first edge and ending at the second edge of the workpiece, onto the workpiece (1) in a spraying direction having a component that is counter to the direction of rolling [see abstract; figure 4]
wherein each nozzle of the plurality of nozzles are either closer to the first edge of the workpiece and farther from the second edge of the workpiece or closer to the second edge of the workpiece and farther from the first edge of the workpiece, 
wherein some nozzles of the plurality of nozzles is oriented to spray the cleaning liquid in a respective spray direction toward the edge of the workpiece that is closer [see figure 1].

    PNG
    media_image1.png
    428
    518
    media_image1.png
    Greyscale

Shinji discloses the invention substantially as claimed except for wherein each nozzle is oriented to spray liquid in a respective spray direction toward the edge of the workpiece that is closer thereto and none of the nozzles from the plurality of nozzles are oriented to spray liquid in a respective spray direction toward the edge of the workpiece farther thereto. 
However, Shinji discloses that any other arrangement position of the nozzles can be used as long as it provides a uniformly spray across the surface of the strip [see 5th paragraph on page 2]. Therefore based on the suggestion of Shinji, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the nozzle (7b) to the right of the centerline such that it is oriented to spray the liquid toward the edge it is closer to than farther since such a modification would provide a uniform spray of liquid across the width while decreasing the distance it must travel off the strip. 
In reference to claim 5, Shinji further discloses spraying the cleaning liquid onto the workpiece (1) between a first rolling pass and a second rolling pass [it is noted that cleaning nozzles are provided on both sides of the mill stand to apply the cleaning liquid between each of the multiple passes]. 
In reference to claim 6, Shinji further discloses spraying the leaning liquid onto the workpiece between a second rolling pass and a third rolling pass [it is noted that cleaning nozzles are provided on both sides of the mill stand to apply the cleaning liquid between each of the multiple passes].
Response to Arguments
Applicant's arguments filed May 10, 2022 with respect to claims 4-6 have been fully considered but they are not persuasive. Applicant argues that Shinji “discloses an arrangement that employs nozzles arrange along multiple lines” instead of a single continuous line as claimed.
The Examiner respectfully disagrees. As shown in the figure 1 of Shinji [reproduced above] the plurality of nozzles are arranged along a single continuous line that spans the width of the strip from the first edge to the second edge. It is noted that the use of the transitional phrase of comprising in the claims does not exclude the option of having multiple sets of plurality of nozzles and therefore the interpretation of the first set of plurality of nozzles meets the current claimed method. 
Applicant’s arguments, filed May 10, 2022, with respect to the rejection(s) of claim(s) 1-3,7-8, 11 & 13-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dowd, Shinji and newly cited reference Seidel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725